TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00722-CR


                                  Joseph Lee Hill, Appellant

                                                v.

                                 The State of Texas, Appellee




                 FROM THE 426TH DISTRICT COURT OF BELL COUNTY
            NO. 79438, THE HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Joseph Lee Hill was indicted for the first-degree felony offense of

aggravated sexual assault of a child younger than fourteen, committed against his friend’s

daughter, A.P. See Tex. Penal Code § 22.021(a)(1)(B) (defining offense), (e) (providing that

offense is first-degree felony). The jury heard testimony that when A.P. was four or five years

old, Hill drove A.P. to playdates with another friend’s child but stopped at Hill’s residence

beforehand and sexually assaulted A.P., including one incident when he penetrated A.P.’s sexual

organ with his. Hill testified at trial and denied A.P.’s accusations against him. However, one of

Hill’s own witnesses testified that she did not think A.P. “was lying about anything” and that

A.P.’s mother “didn’t fabricate this story” or coach A.P. “to come up with this.”

               At the conclusion of trial, the jury convicted Hill of the first-degree felony as

charged in the indictment. The district court assessed Hill’s punishment at twenty-five years’
imprisonment. See id. § 12.32(a) (providing punishment range of five to ninety-nine years or life

imprisonment for first-degree felony offense). Hill appealed his judgment of conviction.

                Hill’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds to be advanced. See Penson v. Ohio,

488 U.S. 75, 80 (1988); High v. State, 573 S.W.2d 807, 811-13 (Tex. Crim. App. 1978); Currie

v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553, 553

(Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969). Hill’s

attorney certified that she provided Hill with copies of the motion to withdraw and brief, advised

him of his right to examine the appellate record and to file a pro se brief, and provided him with

a form motion for pro se access to the appellate record along with this Court’s mailing address.

See Kelly v. State, 436 S.W.3d 313, 319-21 (Tex. Crim. App. 2014); see also Anders, 386 U.S. at

744; Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009). The Bell County District

Clerk notified this Court that a copy of the appellate record was sent to Hill by certified mail on

June 3, 2020. Hill filed multiple motions requesting extensions of time to file his pro se brief,

which were granted until November 19, 2020. However, the time to file the brief has expired

and no pro se brief was filed.1

                We have reviewed the record and find no reversible error. See Anders, 386 U.S.

at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App.

2005). We agree with counsel that the appeal is frivolous and grant her motion to withdraw.




       1
           Hill filed a fifth motion for extension of time, which is denied.
                                                   2
              We affirm the district court’s judgment of conviction.



                                            __________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Baker and Triana

Affirmed

Filed: December 2, 2020

Do Not Publish




                                               3